Ariella Zoltan
Special Assistant U.S. Attorney
United States Attorney’s Office
c/o Social Security Administration
26 Federal Plaza, Room 3904
New York, New York 10278
(212) 264-2217
Ariella.Zoltan@ssa.gov
Bar Roll No. 520077

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
AGNES BRIDGETT SEIDEL,                                             :
                                                               :
                           Plaintiff,                          :   CONSENT ORDER FOR
                                                                   REMAND PURSUANT TO
                                                               :   42 U.S.C. § 405(g).
        v.                                                     :
                                                               :
                                                               :   5:18-cv-108 (ATB)
                                                               :
NANCY A. BERRYHILL, ACTING                                     :
COMMISSIONER OF SOCIAL SECURITY,                               :
                  Defendant.                                   :
--------------------------------------------------------------X

        IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the

parties in the above-titled action that this case be remanded to the Commissioner for further

proceedings and a new decision, pursuant to the fourth sentence of 42 U.S.C. § 405(g). Should

the Appeals Council remand to an ALJ, upon remand, the ALJ will conduct further proceedings

and develop the administrative record as necessary to determine whether Plaintiff is disabled

within the meaning of the Social Security Act, including offering plaintiff a new hearing, and

issuing a new decision.

        Therefore, the parties having consented to the within order and the Court having

considered the matter,

                       5th day of _______,
        IT IS on this ______      October 2018;
       ORDERED that the final decision of the Commissioner be and hereby is REVERSED,

and the matter is REMANDED to the Defendant pursuant to sentence 4 of 42 U.S.C. § 405(g),

for the further administrative action set forth above, and it is further ORDERED that the within

matter, be and hereby is, DISMISSED in accord with the decision in Melkonyan v. Sullivan, 501

U.S. 89 (1991).

                                             ______________________
                                             ANDREW T. BAXTER
                                             United States Magistrate Judge


The undersigned hereby consent to the form and entry of the within order.

Dated: New York, New York
       October 3, 2018

                                                    GRANT C. JAQUITH
                                                    Acting United States Attorney

                                             By:    /s/Ariella Zoltan
                                                    Ariella Zoltan
                                                    Special Assistant U.S. Attorney
                                                    Bar No. 520077
                                                    Attorney for Defendant
Dated: Syracuse, New York
       October 3, 2018

                                             By:    /s/_Howard D. Olinsky ___
                                                    Howard D. Olinsky, Esq.
                                                    Olinsky Law Group
                                                    One Park Place
                                                    300 South State Street, Suite 420
                                                    Syracuse, New York 13202
                                                    315-701-5780
                                                    holinsky@windisability.com
                                                    Attorney for Plaintiff
